Title: To James Madison from Asher Robbins, 5 August 1824
From: Robbins, Asher
To: Madison, James


        
          Dear Sir,
          Newport, Rhode Island August 5th. 1824
        
        I begin with begging your pardon for the liberty I have taken in addressing you on the subject of this letter. The favorable opinion of me, which you have manifested on more than one occasion, and the very high value which I set upon that opinion, has induced me thereto. It is respectfully to request, that you would be pleased to communicate that opinion to President Munro, with the veiw now to be mentioned. The office of District Judge for this District, has become vacant by the death of Judge Howell; which has recently taken place; my friends are about recommending me to the favorable consideration of the President for this appointment; your concurring opinion in favor of my fitness for the place, would confer upon me an obligation, which I should always feel with peculiar sensibility. With

sentiments of perfect esteem and heart felt gratitude—I remain your obed. Servt.
        
          Asher Robbins
        
      